DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Claims 1, 3 are amended.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to 112(b) rejection being used in the current rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation “step response control to follow a plurality of command value” in lines 3-4. However this limitation is not clear because from the disclose the step response does not follow the command value, but the step response control allow the output 
Claim 3, recites the limitation “step response control to follow a plurality of command value” in lines 2-3. However this limitation is not clear because from the disclose the step response does not follow the command value, but the step response control allow the output voltage or capacitance current to follow a command value, for examination purpose the limitation is interpreted as such. Claim 3 also recites “command voltage of each voltage of plurality of inductance in the LC chopper” line 11. However this is different from the specification disclosure, for examination purpose this limitation is interpreted as command voltage of combined current of the inductance current value in the LC chopper circuit. Claims recites “plurality of capacitances”, “plurality of inductances” in lines 10 and 11. However the disclosure does not disclose plurality of capacitances, plurality of inductances. For examining purpose the limitation would be capacitance, inductance.  Claims 4-9 are rejected under 112(b) based on dependency on claim 3.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 1 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially, the command value being command values being command current of each current of capacitance and/or command voltage of each voltage of the output voltage in the LC chopper circuit. Claim 2 is indicated as containing allowable subject matter based on dependency on claim 1.
Claim 3 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 3, especially, the command value being command current of each current of capacitance and/or command voltage of each of voltage of the output voltage in the LC chopper circuit. Claims 4-9 are indicated as containing allowable subject matter based on their dependency on claim 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN J COMBER/Primary Examiner, Art Unit 2839